Mr. Justice Maxwell
delivered tbe opinion of the court:
The facts material to a decision of the only important question in this case m.ay be summarized thus:,
■ October 1, 1891, appellee entered into a written lease of business premises with the then’ owner thereof. for a term of three years; at his own expense he substituted a single- door for two small doors at the-principal or front entrance of the premises, without structural alterations being made, and. stored the two small doors, with the intention of removing the single door and replacing the two small doors before the expiration of the tenancy; October 14,1901, the term *36of the lease was extended until September 30, 1902; whether this extension was in writing does not appear ; May, 1902, appellant purchased the premises; October 2, 1902, while removing the large door with the intention of replacing the two small doors, appellee was notified by the agent of the owner of the premises not to do so, and was prevented from so doing; appellee, at this date, was holding over under an agreement that he might -do so for a few days upon payment of rent.
This action was to recover the value of the door.
Trial to the court resulted in a judgment for appellee for $50.00.
Under the admissions of the answer and the evidence, the court was warranted in finding that the occupancy of the tenant, at the time he was attempting to remove the door, was in virtue of an extension of the lease dated October 1, 1898, and not under a new lease, as claimed by counsel for' appellant in their brief.
This being true, the case falls within the principle announced in Ross v. Campbell, 9 Colo. App. 38, which case is decisive of this, against the contention of appellant.
It is apparent from the record, that in the court below appellant defended upon the theory that the door was not a removable fixture. There was ample justification in the evidence for resolving this question against the contention of appellant, and upon the evidence we cannot say that the judgment awarded was excessive.
The complaint stated facts sufficient to constitute a cause of action.
The judgment will be affirmed. Affirmed.
Chief Justice Steele and Mr. Justice Caswell concurring.